Desmond, J.
Defendant’s conduct, vicious as it was, did not make out the offense of vagrancy under clause (b) of subdivision 4 of section 887 of the Criminal Code. Subdivision 4 condemns various aspects and incidents of pandering and prostitution. What defendant did here was to suggest to a woman of good character, that she become a prostitute under his management, and she, of course, rejected the proposal at once. In extreme literalness of interpretation, it might perhaps be said that one who makes such a rejected suggestion “ offers to secure another for the purpose of prostitution ”. However, it is very seldom in our criminal law that a rejected suggestion of wrongdoing-amounts to a substantive crime or offense, and, even under the broad language of section 887, vagrancy is not proven unless the defendant has actually acted- as a pimp or prostitute, and has gone beyond tentative steps toward entering the business. Clause (b) of subdivision 4 describes a person who offers the services of another for purposes of prostitution or offers to secure the services of another for those purposes. Defendant did neither of those things, since there is no showing that he had a prostitute or customers available, but only that he was hoping to obtain a prostitute for whom he could act as procurer.
The judgments should be reversed, and the complaint dismissed.